Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response filed 1-4-2022 have been fully considered and are persuasive.  The objection(s) are withdrawn. 
Allowable Subject Matter
Claims 1, 2, and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references, in particular U.S. Pat. Appl. Publ. 2007/0287430 by Hosain et al does not teach or suggest: "...a method for grouping received alarm calls generated by or in connection to an alarm event, each alarm being a voice call and/or data message and/or text message, said method being performed by an Alarm Receiving Centre, ARC, for enabling the reception of alarm calls sent by means of Voice over Internet Protocol or Session Initiation Protocol, wherein said method comprises steps of: -receiving an alarm call; -assigning an identified ARC Subscriber Identity is already active by a current alarm call; if ARC Subscriber Identity is not in use; -creating a group and an alarm event docket, said group and docket being identified by the ARC Subscriber Identity; or if the ARC Subscriber Identity is in use: -adding the alarm call to the group and corresponding alarm event docket identified by the ARC Subscriber Identity; -forwarding the group and alarm event docket by using the ARC Subscriber Identity to an ARC staff presentation unit Graphical User Interface via a Public Switched Network connection by means of the ARC Subscriber Identity...",.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see references listed on the PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)


Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 9 a.m. to 5 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653